PER CURIAM.
The appellant railway company appeals a judgment based on a jury verdict rendered for the appellee, who sued appellant for damages for personal injuries received in a collision between a train and a motor vehicle he was operating. Having heard oral argument and considered the record and briefs with reference to the several points urged by appellant, we conclude that reversible error has not been demonstrated, and affirm the judgment. A principal contention of appellant was that the plaintiff was negligent and that his negligence was the sole proximate cause of his injuries. On the evidence, the questions of negligence of the parties and of proximate causation were jury questions which were properly and fairly submitted to the jury for determination. The cases of Atlantic Coast Line R. Co. v. Price, Fla.1950, 46 So.2d 481, and Atlantic Coast Line R. Co. v. Walker, Fla.App. 1959, 113 So.2d 420, cited and relied on by appellant, are not considered in point because of factual differences. On reading the court’s charges we conclude the trial judge was not in error in rejecting certain requested charges. We find no er*299ror in the charges given by the court which were singled out by appellant. The verdict was not shown to be excessive so as to warrant interference on appeal.
Affirmed.